Title: From John Adams to Timothy Pickering, 1 May 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy May 1st 1799

I received your favor of the 23d & have read all the papers inclosed with attention & much satisfaction. With the No 3. observations &c I was particularly pleased.
I can see no rational objection to any of the seven articles ultimately signed by all the heads of department unless it be the 6th. When I first read this I was apprehensive that some embarassment would might soon arise in consequence of it. We have given our word that the commerce should be opened by proclamation as soon as privateering should be suppressed in the island & the fullfillment of our promise may be claimed. But on further consideration I hope & presume that Gen Maitland will settle this point without any difficulty to us. I am very glad that you did not obtain detain Gen Maitland till you could hear from me. Upon the whole I think the negotiation has been conducted with caution & prudence & the result has my fullest approbation
I am Sir your most obedient & huml sert
